DOWDELL, J.
— Whether the defendant owned a ¿lis-to!,' or had one about his clothing, at his home in the morning of the day, that he went to a picnic, at which latter plhce, the evidence on the part of the State tended to show a carrying by him at about twelve or one ocloek of the day, in violation of the law, was immaterial and irrelevant. The court -committed no error in sustain*13ing the State’s objection to the question calling for this evidence.—Gaither v. State, 89 Ala. 62. This is the only question presented far consideration. We find no error in the record and the judgment is 'affirmed.
Affirmed.